Citation Nr: 0623739	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  97-20 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a 
contusion of the lumbar area with degenerative disc disease 
and degenerative joint disease, postoperative lumbar 
laminectomy, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO denied the 
veteran's claim for a rating in excess of the 10 percent 
evaluation then in effect (from April 21, 1970) for his 
service-connected low back disability.  The veteran perfected 
an appeal from that decision.  During the appeal, the claims 
file was transferred to the jurisdiction of the RO in 
Atlanta, Georgia.

The Board remanded the case to the RO for further development 
in October 1998.  Subsequently, in a May 1999 rating decision 
the RO assigned a 20 percent evaluation for the low back 
disability, effective June 1996.  

In a September 1999 decision, the Board denied the veteran's 
claim for an increased rating for residuals of a contusion of 
the lumbar spine.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court). In April 2000, the Court granted a joint motion of 
the veteran and the Secretary of Veterans Affairs to vacate 
that decision, and remand the appeal to the Board for 
readjudication.

Subsequently, in July 2000 the Board remanded the case to the 
RO for further development consistent with requirements 
contained in the April 2000 joint motion.  

In a February 2006 rating decision, the RO assigned the 
service-connected low back disability a temporary total 
evaluation under 38 C.F.R. § 4.30 for required surgical 
treatment, effective August 18, 2004 to December 31, 2004; 
reverting to 20 percent effective January 1, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2005, the appellant informed the RO that he is 
receiving disability benefits from the Social Security 
Administration (SSA).  The veteran did not submit the 
decision or medical records considered in the SSA 
determination.  A review of the claims file shows that a 
request was made to SSA for copies of treatment records and 
award letter.  The SSA National Records Center replied that 
the request had been forwarded to the appropriate office, and 
gave instructions for any follow-up requests.  

The claims file contains a one-page notice of award received 
in September 2005, showing that the veteran received 
disability benefits from SSA beginning in November 1994.  No 
other records, including any medical records on which the 
award was based, or the decision itself, have been obtained 
from SSA.  

A copy of these records should be obtained.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must obtain Social Security Administration decisions 
and records which have bearing on the veteran's claim.  
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 
(1993).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain SSA records 
including any decision and all records on 
which the decision was based.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


